 1

 2
                                                                  Magistrate Judge Theresa L. Fricke
 3

 4

 5

 6

 7

 8

 9

10                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
11
                                           AT TACOMA
12

13                                                  )
                                                    )
     ZOEE L. W.,
14                                                  )
                                                    )   No. 2:17-cv-01667-TLF
15
                    Plaintiff,                      )
                                                    )
16             v.                                   )   ORDER AWARDING EAJA ATTORNEY
                                                    )
                                                        FEES
17                                                  )
     COMMISSIONER OF SOCIAL SECURITY,               )
18                                                  )
                    Defendant.                      )
19                                                  )
                                                    )
20
            THIS MATTER having come on regularly before the undersigned upon Plaintiff's
21

22   Motion to Award EAJA Fees (Dkt. 18), with no objection from Defendant (Dkt. 19), therefore, it

23   is hereby ORDERED that:
24
            Plaintiff is awarded EAJA attorney fees of $4,350.00. Subject to any offset allowed under
25
     the Treasury Offset Program, as discussed in Astrue v. Ratliff, 560 U.S. 586 (2010), payment of
26

27
     this award shall be made via check or electronic payment sent to Christopher Lyons, address:

28
     ORDER – PAGE 1
29   CASE: 2:17-cv-01667-TLF
 1   P.O. Box 1645, Coupeville, WA 98239. After the Court issues the order for EAJA attorney fees,
 2
     the Commissioner will consider the matter of Plaintiff's assignment of EAJA attorney fees to
 3
     Plaintiff's attorney. Pursuant to Astrue v. Ratliff, the ability to honor the assignment will depend
 4

 5
     on whether the EAJA attorney fees are subject to any offset allowed under the Treasury Offset

 6   Program. If the EAJA attorney fees are not subject to any offset, the EAJA attorney fees will be
 7
     paid directly to the order of plaintiff's attorney, Christopher Lyons.
 8
            DATED this 16th day of November, 2018.
 9

10

11

12                                                         A
13                                                         Theresa L. Fricke
                                                           United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER – PAGE 2
29   CASE: 2:17-cv-01667-TLF
